UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4077



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALIRIO REYES, a/k/a Seco,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:04-cr-00381-TSE-1)


Submitted:   August 8, 2007             Decided:    September 4, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William B. Cummings, WILLIAM B. CUMMINGS, P.C., Alexandria,
Virginia, for Appellant. Morris Rudolph Parker, Jr., Assistant
United States Attorney, Patrick Friel Stokes, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alirio Reyes pled guilty to murder in aid of racketeering

and was sentenced to life imprisonment.               On appeal, his attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), concluding that there are no meritorious issues for appeal

but raising the issue of whether the district court abused its

discretion in denying Reyes’ motions for substitution of counsel.

Reyes has filed a pro se supplemental brief, challenging evidence

presented at his trial, which was aborted when he decided to plead

guilty.

            Whether a motion for substitution of counsel should be

granted is within a district court’s discretion.             United States v.

Corporan-Cuevas, 35 F.3d 953, 956 (4th Cir. 1994).                    A defendant

does not have an absolute right to substitution of counsel. United

States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994).              In evaluating

whether    the   trial    court   abused   its   discretion      in    denying   a

defendant’s      motion   for   substitution     of   counsel,   we     consider:

(1) the timeliness of the motion; (2) the adequacy of the inquiry;

and (3) whether the attorney/client conflict was so great that it

resulted in total lack of communication preventing an adequate

defense.    See United States v. Reevey, 364 F.3d 151, 156 (4th Cir.

2004).

            Although Reyes’ four motions to substitute counsel were

timely and the court did not conduct extensive inquiries, the


                                    - 2 -
record does not reflect a total lack of communication preventing an

adequate defense.      Reyes’ motions were all filed within a five

month period prior to the actual setting of dates for pre-trial

motions and for the start of trial.       After Reyes’ last motion was

denied, the deadline for pre-trial motions was still three months

away.    Essentially,    Reyes   was   complaining   about   one   of   his

attorney’s failure to present a vigorous defense before such time

as discovery and the rest of the defense began in earnest.               In

fact, two of the motions were filed before co-counsel was even

appointed.    Once the motions and trial dates were set, Reyes never

again complained about his attorneys.*       Six months passed between

the filing of Reyes’ last motion and the start of trial, without

comment or objection by Reyes.         In addition, Reyes testified at

both his Fed. R. Crim. P. 11 hearing and his sentencing hearing

that he was satisfied with his attorneys.            Given Reyes’ sworn

testimony and the timing of his motions, we find that the district

court did not abuse its discretion in denying his motions and

determining that there was not a total breakdown in communication

between Reyes and his attorneys.

             Reyes has filed a pro se supplemental brief, challenging

the testimony and evidence presented at trial.         However, because




     *
      In fact, he had never complained about co-counsel who was
appointed after Reyes had filed two motions for substitution.

                                 - 3 -
Reyes knowingly and voluntarily pled guilty, he has waived any

errors in the aborted trial.

          In accordance with Anders, we have reviewed the record

and found no meritorious issues for appeal. Accordingly, we affirm

Reyes’ conviction and sentence.   This court requires that counsel

inform his client, in writing of his right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -